DETAILED ACTION
This office action is in response to applicant’s amendment filed on 10/20/2020.  No claims have been canceled or added. Claims 1, 3, 13, and 15 have been amended.  Claims 1-15 are pending and are directed towards apparatus, method, and computer product for Tracking Access Permissions over Multiple Execution Environments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 10/20/2020 have been fully considered.
A) Applicant’s arguments, with respect to the amended limitation of claim 1, that Zhou does not teach or suggest “prior processes that were accessed or traversed before entering the current process” (page 8 of the present response) have been fully considered but they are not persuasive.
Regarding A) Zhou teaches prior processes that were accessed or traversed before entering the first current process (section IV. Implementation, para 3, line 1-9; user moves from activity to activity across applications with all subsequent visited activities recorded). The moving from activity to activity across 
Information Disclosure Statement
2.	Regarding applicant’s request for acknowledgement of IDSes (page 7 of the present response), the examiner notes that acknowledgement of IDSes dated 06/13/2019 and 05/08/2020 was provided in Office Action Summary (see page 2 of previous Office Action).
Claim Objections
3.	Examiner acknowledges applicant’s amendment to claim 3 and therefore withdraws the previous office action’s objection to claim 3.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (ChainDroid: Safe and Flexible Access to Protected Android Resources Based on Call Chain), hereinafter Zhou, published in 2013 in view of Fong-Jones (US Patent 8,656,465) filed on May 9, 2012.
	Regarding claim 1, Zhou teaches an apparatus comprising a processor coupled to a memory, wherein the memory comprises a set of permission chains, and wherein each permission chain comprises an indication that a prior process accessed a current process and the current process requested access to a next process (section IV. Implementation, para 2, line 1-9 and para 4, line 1-3; as a common component in Android, AMS has maintained an activity stack or mHistory to record call relationships among all launched activities to form the call chain, where subsequent activities are shown as B2->C1->C2), 
wherein the processor is configured to: 
receive a permission request from a calling process, wherein the permission request comprises a request for an access permission to allow a first current process to access a first next process and an indication that the first current process was accessed from a first prior process (section IV. Implementation, para 6, line 1-7 and para 12, line 2-4; when a component is called, the calling component is checked to determine whether it has the required permission to 
search the set of permission chains for a matching permission chain, wherein the matching permission chain comprises prior processes that were accessed or traversed before entering the first current process, a second prior process that is the same as the first prior process, a second current process that is the same as the first current process, and a second next process that is the same as the first next process (section IV. Implementation, para 3, line 1-9 and para 13, line 1-13; user moves from activity to activity across applications with all subsequent visited activities recorded and check the call chain of the calling application, determine the number of applications on the call chain, and whether all the applications in the chain has the required permission to call OutgoingCallBroadcaster where the call chain is C1->C2 and C2 calling the target); and 
wherein when the matching permission chain is not found, the processor is configured to receive an input granting or denying the requested permission (section IV. Implementation, para 13, line 11-15; the failed checking will be presented to the user and whether to continue or not is up to the user); and 

 the set of permission chains comprising an indication that the first prior process accessed the first current process and the first current process requested access to the first next process (section IV. Implementation, para 13, line 1-13; the call chain is C1->C2 and C2 is calling the target, such as OutgoingCallBroadcaster);
grant the requested permission to the calling process (section IV. Implementation, para 14, line 1-8; the application will store a copy of the target after the first success visit which went through the existing checking in AMS).
Zhou does not teach update the set of permission chains to include a new permission chain
Fong-Jones teaches update the set of permission chains to include a new permission chain (col. 9, line 66-67 and col. 10, line 1-3; permission module 19 may include functionality to modify pre-existing authorization provided by a user, such as an initial authorization for an application to access a resource)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to 
	Regarding claim 2, Zhou and Fong-Jones teach apparatus of claim 1.
Zhou teaches when the matching permission chain is not found, the processor is configured to output a prompt requesting the input granting or denying the requested permission (section IV. Implementation, para 13, line 11-15; the failed checking will be presented to the user and whether to continue or not is up to the user).
Regarding claim 3, Zhou and Fong-Jones teach apparatus of claim 1.
Zhou teaches the each permission chain comprises an associated granted or denied status, and wherein when the received input denies the requested permission (section IV. Implementation, para 13, line 11-15; the failed checking will be presented to the user and whether to continue or not is up to the user), the processor is configured to: 
Zhou does not teach update the set of permission chains to include the new permission; and 
set the associated granted or denied status to denied.

set the associated granted or denied status to denied (col. 10, line 3-12; permission module 19 may include a settings page that displays a requested resource and denials associated with the requested resource).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Fong-Jones to provide modifications to pre-existing authorizations of applications to access a requested resource. Doing so would allow the permission module to make decisions at a later time using the store data indicating authorization, as recognized by Fong-Jones.
Regarding claim 4, Zhou and Fong-Jones teach apparatus of claim 3.
Zhou teaches when the matching permission chain is found in the set of permission chains, the processor is configured to return the associated granted or denied status to the calling process (section IV. Implementation, para 13, line 9-13 and para 14, line 1-8; the application will store a copy of the target after the first success visit which went through the existing permission checking in AMS).
Regarding claim 5, Zhou and Fong-Jones teach apparatus of claim 1.
Zhou teaches the first prior process comprises a first set of prior processes accessed prior to the first current process, and the second prior process comprises a second set of prior processes accessed prior to the second current process, and wherein the processor is configured to find the matching permission chain based on the first set of prior processes and the second set of prior processes (section IV. Implementation, para 13, line 1-13; check the call chain of the calling application, determine the number of applications on the call chain, and whether all the applications in the chain has the required permission to call OutgoingCallBroadcaster where the call chain is C1->C2 and C2 calling the target).
Regarding claim 6, Zhou and Fong-Jones teach apparatus of claim 5.
Zhou teaches the first and second sets of prior processes each comprise an ordered list of prior processes indicating an order in which each process was accessed, and wherein the processor is configured to find the matching permission chain when the indicated order of the first set of prior processes matches the order of the second set of prior processes (section IV. Implementation, para 13, line 1-13; check the call chain of the calling application, determine the number of applications on the call chain, and whether all the 
Regarding claim 8, Zhou and Fong-Jones teach apparatus of claim 1.
Zhou teaches the memory further comprises a set of policies, and wherein when a matching permission chain is Page 4 of 9Application No. 16/383,287Preliminary Amendment not found, the processor is configured to determine the granted or denied status based on the set of policies and the permission request (section IV. Implementation, para 7, line 4-12 and para 13, line 1-15; access policy, in the form of XML, is used to permit or deny permission when analyzing the attributes associated with the call chain for the calling API and call chain checking may fail and will be presented to the user to decide whether to continue or not).
Regarding claim 10, Zhou and Fong-Jones teach apparatus of claim 1.
Zhou teaches the set of permission chains comprises one or more predetermined permission chains configured to protect a predetermined set of processes (section IV. Implementation, para 4, line 1-3 and para 13, line 1-15; check the call chain associated with the calling API, where the call chain includes applications and different activities in each application).
Regarding claim 11, Zhou and Fong-Jones teach apparatus of claim 1.

Fong-Jones teaches the processor is configured to persist the set of permission chains to a non-volatile computer readable storage medium (col. 12, line 35-43 and col. 13, line 6-12 and col. 14, line 7-12; previous authorization decision with respect to the requested resource can be stored in datastore that manager module 19 may query and modules are executable by computing device 10 containing memory and one or more non-volatile storage devices).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Fong-Jones to provide for the storage of authorization decisions associated with requested resource. Doing so would allow for long term storage of information to be used in permission module when deciding whether to allow application access to requested resource, as recognized by Fong-Jones.
Regarding claim 12, Zhou and Fong-Jones teach apparatus of claim 1.
Zhou teaches the first next process comprises a first resource indication, wherein the second next process comprises a second resource indication, and wherein the processor is configured to determine the matching permission chain 
	Regarding claim 13, Zhou teaches a method comprising: 
receiving a permission request from a calling process, wherein the permission request comprises a request for an access permission to allow a first current process to access a first next process and an indication that the first current process was accessed from a first prior process (section IV. Implementation, para 6, line 1-7 and para 12, line 2-4; when a component is called, the calling component is checked to determine whether it has the required permission to call the target one and the calling component’s established relationships can be found using mHistory); and
searching a set of permission chains for a matching permission chain, wherein the matching permission chain comprises prior processes that were accessed or traversed before entering the first current process, a second prior process that is the same as the first prior process, a second current process that is the same as the first current process, and a second next process that is the same 
wherein when the matching permission chain is not found, the method comprises receiving an input granting or denying the requested permission (implementation section, para 13, line 11-15; the failed checking will be presented to the user and whether to continue or not is up to the user); and 
wherein when the received input grants the requested permission (section IV. Implementation, para 14, line 1-8; the application will store a copy of the target after the first success visit which went through the existing permission checking in AMS), the method comprises: 
the set of permission chains comprising an indication that the first prior process accessed the first current process and the first current process requested 
granting the requested permission to the calling process (section IV. Implementation, para 14, line 1-8; the application will store a copy of the target after the first success visit which went through the existing checking in AMS).
Zhou does not teach update the set of permission chains to include a new permission chain
Fong-Jones teaches update the set of permission chains to include a new permission chain (col. 9, line 66-67 and col. 10, line 1-3; permission module 19 may include functionality to modify pre-existing authorization provided by a user, such as an initial authorization for an application to access a resource)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Fong-Jones to provide modifications to pre-existing authorizations of applications to access a requested resource. Doing so would allow the permission module to make decisions at a later time using the store data indicating authorization, as recognized by Fong-Jones. 
Regarding claim 14, Zhou and Fong-Jones teach method of claim 13.

Zhou does not teach updating the set of permission chains to include the new permission and; 
setting the associated granted or denied status to denied.
Fong-Jones teaches updating the set of permission chains to include the new permission (col. 9, line 66-67 and col. 10, line 1-3; permission module 19 may include functionality to modify pre-existing authorization provided by a user, such as an initial authorization for an application to access a resource) and; 
setting the associated granted or denied status to denied (col. 10, line 3-12; permission module 19 may include a settings page that displays a requested resource and denials associated with the requested resource).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Fong-Jones to provide modifications to pre-existing authorizations of applications to access a requested resource. Doing so would 
	Regarding claim 15, Zhou teaches a non-transitory computer-readable storage medium storing program instructions that when executed by a processor cause the processor (section IV. Implementation, para 8, line 1-8 and para 9, line 1-7; Android source code uses XML processing interfaces to processing permissions, which uses policies files stored in a private directory) to:
receive a permission request from a calling process, wherein the permission request comprises a request for an access permission to allow a first current process to access a first next process and an indication that the first current process was accessed from a first prior process (section IV. Implementation, para 6, line 1-7 and para 12, line 2-4; when a component is called, the calling component is checked to determine whether it has the required permission to call the target one and the calling component’s established relationships can be found using mHistory); and 
search a set of permission chains for a matching permission chain, wherein the matching permission chain comprises prior processes that were accessed or traversed before entering the first current process, a second prior process that is the same as the first prior process, a second current process that is the same as 
wherein when the matching permission chain is not found, the program instructions cause the processor to receive an input granting or denying the request permission (section IV. Implementation, para 13, line 11-15; the failed checking will be presented to the user and whether to continue or not is up to the user); and  Page 6 of 9Application No. 16/383,287Preliminary Amendment 
wherein when the received input grants the requested permission (section IV. Implementation, para 14, line 1-8; the application will store a copy of the target after the first success visit which went through the existing permission checking in AMS), the program instructions cause the processor to: 

grant the requested permission to the calling process (section IV. Implementation, para 14, line 1-8; the application will store a copy of the target after the first success visit which went through the existing checking in AMS).
Zhou does not teach update the set of permission chains to include a new permission chain
Fong-Jones teaches update the set of permission chains to include a new permission chain (col. 9, line 66-67 and col. 10, line 1-3; permission module 19 may include functionality to modify pre-existing authorization provided by a user, such as an initial authorization for an application to access a resource)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Fong-Jones to provide modifications to pre-existing authorizations of applications to access a requested resource. Doing so would allow the permission module to make decisions at a later time using the store data indicating authorization, as recognized by Fong-Jones.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Fong-Jones as applied to claim 5 above, and further in view of Mallozzi (US Pub. 2016/0191534) filed on Dec. 30, 2014.
Regarding claim 7, Zhou and Fong-Jones teach apparatus of claim 5.
Zhou and Fong-Jones do not teach the first set of prior processes comprises device identifiers corresponding to multiple devices.
Mallozzi teaches the first set of prior processes comprises device identifiers corresponding to multiple devices (para 122, line 1-9; permissions define the authorization or lack of authorization of applications to access resources of the electronic devices in which they are stored and identifies the application for which the permission is defined).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou and Fong-Jones to incorporate the teachings of Mallozzi to provide an identification of the application trying to access the resources and the devices on which the resources are stored. Doing so would allow for managing permissions and statistics for access requests received from applications on electronic devices, as recognized by Mallozzi.
.
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Fong-Jones as applied to claim 1 above, and further in view of Fiebig et al. (US Pub. 2014/0173633), hereinafter Fiebig, filed on Mar. 1, 2013.
Regarding claim 9, Zhou and Fong-Jones teach apparatus of claim 1.
Zhou and Fong-Jones do not teach the processor is configured to combine two or more permission chains in the set of permission chains to form the matching permission chain.
Fiebig teaches the processor is configured to combine two or more permission chains in the set of permission chains to form the matching permission chain (para 74, line 1-5; delegated permission propagation 2 can be applied whenever permission propagation 32 is need, including creating or updating a composite or aggregating relationship 30 such as aggregating relationship for two assets 10, 20).
.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are relevant prior arts: Coles et al. (US Pub. 2009/0328180) discloses controlling what resources can be accessed by an applications, what APIs an application can call, and taking into account both the current thread's identity and the current thread's call chain context to enable minimal privilege by default; Dietz et al. (Quire: Lightweight Provenance for Smart Phone Operating Systems) discloses tracking the call chain on device Inter-Process Communication (IPC) and using the call chain to determine privileges of its callers; Bugiel et al. (Towards Taming Privilege-Escalation Attacks on Android) discloses preventing application-level privilege attacks by monitoring and verifying call-chain.
.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zachary A. Davis/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        



/NHAN HUU NGUYEN/Examiner, Art Unit 2492